Citation Nr: 1602710	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 7, 2010, to September 9, 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript has been associated with the claims file, so is of record.  

The Board issued a decision in December 2014 denying this claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In September 2015 the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with this Order, the Board in turn is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The parties agreed in the September 2015 JMR that the Board's December 2014 decision did not provide adequate reasons and bases for determining that the Veteran's psychiatric disorder diagnoses were not credible and in finding that the June 2013 Board hearing was adequate.  Moreover, the parties agreed that remand was warranted to obtain outstanding VA Medical Center (VAMC) records.  So to address these failings, an additional VA opinion is being requested, as are treatment records from the local VAMC in St. Paul, Minnesota.


Service connection was denied for an acquired psychiatric disorder that included PTSD, depression, anxiety, and sleep disorder because the Board did not find the diagnoses of mental disorders credible.  The August 2012 VA examination had diagnosed PTSD with secondary depression but had not addressed whether the Veteran's conditions were related to his military service (i.e., service connected).  An additional VA compensation examination therefore is needed to confirm the Veteran's mental health status and to assist in determining whether his disorder, irrespective of diagnosis, is related or attributable to his military service, particularly to especially traumatic events ("stressors") he alleges occurred while he was in service.

Furthermore, during the June 2013 Board hearing the Veteran referenced ongoing treatment at the St. Paul VAMC; it does not however appear that all of his treatment records from this VAMC are in the file, so they must be obtained since the Board has constructive, if not actual, notice of their possible existence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of all relevant treatment the Veteran has received at the local VAMC in St. Paul since September 2010.  Associate these records with the claims file, either the physical or virtual (paperless) portion of it.  Also document all efforts to obtain these additional records and appropriately notify the Veteran if unable to obtain them.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After receiving all additional records, schedule the Veteran for another VA psychiatric examination.  Once the Veteran has been examined and the claims file reviewed, the examiner is asked to:

a)  Confirm the existence of all acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, depression, anxiety, and/or a sleep disorder. 

b)  For all mental disorders confirmed to exist, the examiner is asked to then determine the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to the Veteran's military service from July 7, 2010, to September 9, 2010, especially insofar as whether they are the result of any alleged stressor such as purportedly witnessing the physical abuse of another trainee and accompanying that trainee to the hospital in August 2010.  See December 2010 VA treatment record (where Veteran reported he had mental health distress from "the death of a fellow soldier"); April 2011 VA treatment record (detailed description of alleged stressor and reports he does not know whether the fellow soldier "survived the bacterial meningitis"); June 2011 statement from Veteran (reporting he did not know if fellow soldier was diagnosed with any disease); June 2013 hearing testimony beginning on page 5.

It is essential the examiner provide explanatory rationale when responding, preferably citing to evidence in the file supporting the responses and concluding opinions.  If the examiner unable to respond without resorting to mere speculation, then indicate this but also, more importantly, discuss why a more definitive response is not possible or feasible.  So merely saying he/she cannot respond will not suffice.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

